Title: To Thomas Jefferson from Thomas Eston Randolph, 18 September 1822
From: Randolph, Thomas Eston
To: Jefferson, Thomas

Dear SirShadwell Mill
18th Septr 1822Although I had some days since, a brief verbal communication with you on the subject of your letter of the 10th inst:—yet, as the noise of the Mill may have occasion’d an imperfect understanding of it, I deem it proper to offer my sentiments more fully, especially as there are some passages in your letter which I consider incorrect—with respect to repairs done to the Mill during the last Lease, it is only necessary to observe, that you paid only for such repairs as were unavoidable, in consequence of the total derangement of the running geer, occasion’d by the settling of the walls, and the consequent sinking of the floors of the Mill house—every other repair was done and paid for by the Tenants—From the same cause the upper  water wheel was destroyed, and that a question could arise, of who is to repair it? never occurred to me until you suggested it, when I spoke to you at your house on the subject of renewing the Lease—I think it was the latter end of April, at which time I was not prepared to enter into a possitive engagement—you requested that I would decide as soon as possible, because you said you had several applications—accordingly at May Court I called on you and proposed—first, a reduction of Rent—which you refused—I then mentioned a new water wheel, the removal of the boulting chests, and repairs to the waste and Dam—to all of which you assented, and I particularly urged the importance of being ready for the new crop of wheat; you express’d yourself confidently, that the mill would be ready in time, and that the Dam would be complete (if I mistake not) in all the month of August; and you made calculations showing that result—and to insure it, Mr Read was employed about the sawmill, that it might be ready to saw the plank for the Dam—I am thus Particular to shew, that my preferring to have the boulting geer done first, was no reason why both that and the water wheel were not completed in time; and when I saw how long the repairs had been delayed, nothing could be more natural than that I should wish to have the running geer in a state to enable me to set one pair of stones at work, whilst the workmen were going on with the 2nd water wheel.—so far from asking a delay and imputing it to you, I beg leave to remind you, that after your return from Bedford, seeing no preparation for repairing the Mill, I called upon you, and expressed my anxiety on the occasion; it was about the middle of June before Mr Read set to work at Shadwell Mill—altho’ to prevent any delay on my part, I refused to receive wheat, and stopped grinding early in May—The alteration in the Boulting chests and geer, had it been properly executed, would undoubtedly have greatly improved the Mill, and accomodated me as your Tenant, but I agree with you it has left the Mill in a worse state than it was; which I very much lament, and which I feel in a pecuniary regard—permit me however to assure you, that I never conceived it possible, that you incurred liability by yielding to any requests which I may have made of you, nor am I conscious of making any unreasonable requests of you, but do conscientously think, that the former untenantable condition of the Mill, and the general insufficiency of the Dam, have abundantly authorized all that I have asked—With regard to your employing Mr Read entirely on my recommendation, I cannot consent that any defect in the repairs or alterations made by him, should therefore be imputed to me; for I do assure you, that, far from recommending—I merely introduced him to you—he said he was acquainted with Jefferson Randolph, but for myself, I never saw him, until about half an hour before—I told you that he produced strong testimonials of his ability as a Miller, that he wished to engage with me in the Mill, and that I was disposed to give him a share of the business—I also told you that he would undertake to repair the Mill—of his talents however as a Millwright I was perfectly ignorant—My reasonable claim (as I conceive) of a suspension of Rent, is founded first—because the Mill was not tenantable, that is to say—was not in condition in proper time either to receive or grind wheat—and secondly the Dam, was, and is, insufficient to stop as much water as is necessary for one pair of Stones at the manufacturing Mill, altho’ there was abundance passing through the Dam, for two such establishments—which I have reason to believe occasion’d a loss of some crops to the Mill, and a considerable loss in the sale of bread stuff and offal, which was in great demand—in support of this assertion, I can prove to you the payment in money of between 250 and 300 dollars  per barrel Timber; ⅔ds of which at least would have been paid out of the Mill—and that mony was carried to Campbell’s and Magruders to buy Bread stuff—The rent to be paid for Shadwell Mill, if it was in most complete order for business, a very heavy one, that is admitted by the best judges, and I know it from experience—I think therefore that the plea which I have offer’d—fully justified me in asking a deduction of rent; but as we differ in opinion—I cheerfully acceed to your proposal to leave it to arbitration—and beg leave to suggest that it will be desirable to appoint an early day—The objections to the form of the Lease were—1st That the notice of 6 months was unusually long and perhaps unnecessary—because the Tenant will always be as much interested in ascertaining a continuance of the Lease—as the Landlord—and if the Tenant has the priviledge of declining a renewal of the Lease, the Landlord has the power of refusing to grant a renewal—2ndly Leaving the running geer in the condition which I receive it—That condition would be very difficult to ascertain—the term, Tenantable condition, is I believe usual, is well understood, and easily determined—.3d To the provision for securing the regular payment of Rent; I can have but one objection, to wit, that in the event of a long drought, I may find it utterly impossible to pay the Rent so soon as it is due—but if the Dam is made tenantable, according to my understanding of your agreement “kept in sufficient condition” I can feel no hesitation to secure to you certain and regular payment of Rent—I beg you will understand that I do not mean by anything herein contain’d, to excuse myself for former delinquencies, on the contrary, I feel under obligations for your patience, which should not have been put to such trial, if I could have commanded my funds I will only add, that I hope the business of this establishment will be conducted hereafter more satisfactorily, both to you and myself—and am with assurance of perfect esteem, and affectionate regards—YoursThos Eston Randolph